Citation Nr: 1438997	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  08-13 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from November 1987 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In May 2011 and in April 2014, the Board remanded these claims for additional development.  

The issue of entitlement to service connection for a psychiatric disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction that issue, and it is referred to the RO for appropriate action.


REMAND

In May 2011 and again in April 2014, the Board remanded these claims to obtain an opinion whether the Veteran's bilateral hearing loss and tinnitus was related to any medication given to treat otitis media.  However, neither the June 2011 examiner nor the most recent April 2014 VA examiner provided the opinion specifically requested by the Board regarding whether the Veteran's bilateral hearing loss and tinnitus were caused or aggravated by otitis media or medications taken for treatment of otitis media. 

A remand by the Board confers on the Veteran the right to compliance with the terms of that remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, as the Veteran has not yet been provided a VA examination that adequately addresses the issue presented above, the Board finds that additional remand is necessary in order to afford the Veteran an adequate examination. Barr v. Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007); Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination, with an examiner who has not previously examined him, to determine the nature and etiology of bilateral hearing loss and tinnitus.  The examiner must review the claims file and must note that review in the report.  A complete history of symptoms should be elicited from the Veteran.  The examiner should set forth all pertinent findings, and provide a complete rationale for the conclusions reached.  Any tests and studies deemed necessary should be conducted and all findings should be reported in detail.  The examiner is requested to opine whether:

(a) it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss was caused by service-connected otitis media, to include any medications taken for treatment of otitis media? 

(b) it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral hearing loss has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected otitis media, to include any medications taken for treatment of otitis media?

(a) it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus was caused by service-connected otitis media, to include any medications taken for treatment of otitis media? 

(b) it is at least as likely as not (50 percent probability or greater) that the Veteran's tinnitus has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected otitis media, to include any medications taken for treatment of otitis media?

2.  Then, readjudicate the claims.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

